Title: From Benjamin Franklin to [Peter P. Burdett], 17 March 1775
From: Franklin, Benjamin
To: Burdett, Peter P.


Dear Sir,
London, Mar. 17. 1775
Being about to embark for America this Line is just to take leave wishing you every kind of Felicity, and to request that if you have not yet purchased for me the Theatrum Machinarum, you would now omit doing it, as I have the Offer of a Set here. But if you have purchased it, your Draft on me will be duly paid in my Absence by Mrs. Stevenson, in whose Hands I leave my little Affairs, till my Return, which I purpose God willing, in October. Mrs. Stevenson keeps the House in Cravenstreet, wherein I have always lodged since my Residence in London.

Be pleased to present my humble Respects to your good Prince, with my best Wishes for his Prosperity, and repeat my thankful Acknowledgements for his gracious and benevolent Propositions in my favour, of which tho’ I could not, for the reasons I gave you, avail myself I shall nevertheless always retain the most grateful Sense: and if either here or in America I could render his Highness any kind of Service, it would give me infinite Pleasure. With great Esteem I am, Dear Sir,
